Citation Nr: 0100312	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  97-22 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.  


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 10, 1974 
to July 12, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1996 rating decision by the 
Department of Veterans Affairs (VA) regional Office (RO) 
located in Jackson, Mississippi.

In May 1999, the Board determined that new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a back disability had not been 
received.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2000, the Court rendered a memorandum decision which 
vacated and remanded the Board's May 1999 denial.  Judgment 
was entered in December 2000.


REMAND

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  With regard to petitions to 
reopen previously and finally disallowed claims, the Court 
has explained that "new evidence" is evidence that is not 
"merely cumulative" of other evidence of record.  Colvin 
v. Derwinski, 1 Vet.App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet.App. 510, 512-513 (1992).  

In this regard, during hearing conducted before a hearing 
officer at RO in June 1996, the veteran testified that he had 
received treatment for his back from two private physicians 
in Chicago and that they had concluded that his back 
condition was service connected.  VA did not attempt to 
obtain statements from these private physicians and did not 
inform the veteran of the significance of such documents as 
they related to his petition to reopen his previously denied 
claim for service connection for a back disability.  

In the August 2000 memorandum decision, the Court determined 
that the Secretary had a duty to advise the veteran that 
statements from these two physicians were needed to complete 
his application pursuant to 38 U.S.C.A. §  5103 (West 1991). 
Thus, the Court vacated and remanded the Board's May 1999 
decision

In this regard, the Board also notes that a significant 
change in the law occurred during the appeal process.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In part, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet.App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000 and to such claims which were 
filed before the date of enactment but which were not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should inform the veteran that 
the opinions from Drs. Rowland and 
Maidenham may constitute new and material 
evidence and should be submitted to the 
RO in order to complete his application 
for compensation benefits.  The RO should 
also furnish the veteran the appropriate 
release of information forms which he 
should complete if he wishes the RO to 
obtain this medical evidence or any other 
medical evidence relevant to his claim 
which is not of record. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The RO should then re-adjudicate the 
issue of whether new and material 
evidence has been received sufficient to 
reopen a claim of entitlement to service 
connection for a back disability.  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  

The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROPBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



